Citation Nr: 0944167	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from January 1953 to December 
1956.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.  

In a May 2008 decision, the Board granted entitlement to 
service connection for right ear hearing loss and denied 
entitlement to service connection for left ear hearing loss.  
The Veteran appealed that part of the Board's May 2008 
decision that denied service connection for left ear hearing 
loss to the United States Court of Appeals for Veterans 
Claims (Court).  In that litigation, a Joint Motion for 
Remand was filed by the VA General Counsel and the appellant, 
averring that remand was warranted to enable the Board to 
request clarification of February 2005 VA medical opinions as 
to the etiology of the Veteran's hearing loss or to obtain 
another opinion as to the etiology.  In an Order dated in 
December 2008, the Court vacated that portion of the Board's 
decision that denied service connection for left ear hearing 
loss and remanded the matter, pursuant to the Joint Motion.  
A copy of the Court's Order is in the claims file.

In June 2009, the Veteran, through his accredited 
representative, filed a claim for an initial compensable 
rating for right ear hearing loss.  This claim is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran's service treatment records are not referable to 
complaints or diagnosis of, or treatment for, hearing loss.  
In its February 2008 decision, the Board conceded that the 
Veteran experienced significant noise exposure in his work as 
an aircraft mechanic.  He also had a current diagnosis of 
bilateral hearing loss.

In February 2005, a VA audiologist examined the Veteran but 
did not render an opinion as to his left ear hearing loss and 
referred him for an ear, nose, and throat (ENT) evaluation to 
determine the etiology of the hearing loss.  According to a 
February 2005 VA ear disease examination report, the examiner 
initially indicated that the Veteran's hearing loss was less 
likely than not a result of military trauma, but then 
concluded that he could not say whether the underlying 
hearing loss was related to military service without 
resorting to speculation.

As noted above, in December 2008, the Court remanded the 
Veteran's case to the Board to enable the Board to obtain 
further clarification or a new medical opinion as to the 
etiology of his left ear hearing loss prior to appellate 
consideration of his claim.  In the interest of due process, 
the Board is of the opinion that the Veteran should undergo a 
new VA examination to determine the etiology of any left ear 
hearing loss found to be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination(s), e.g. ear 
disease and/or audiology.  A complete 
history should be obtained from the 
Veteran.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated tests should 
be accomplished and reported in 
specific detail. 
    
The examiner should provide an opinion 
as to whether it is more likely than 
not, less likely than not, or at least 
as likely as not (a 50 percent 
probability) that any currently 
diagnosed left ear hearing loss had its 
onset during active service or is 
related to any in-service disease, 
injury, or event, including noise 
exposure resulting from the Veteran's 
work as a mechanic on jet aircraft.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  Finally, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

